DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered.

Status of the Claims
Claims 1-2, 5-7, 16-17, and 21-33 are pending and are subject to the restriction requirement set forth herein.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1 and 28-33 drawn to a compound of formula (2), 
    PNG
    media_image1.png
    91
    102
    media_image1.png
    Greyscale
, wherein n is 1, classified in CPC C07D211 in the absence of any other heterocycles (i.e., when R is not a heterocycle) and is classified in C07D401 (and elsewhere depending on the heteroatoms present) when R is a heterocycle.
Group II.	Claims 2, 5-7, 16-17, and 21-27, drawn to a compound of formula (3), 
    PNG
    media_image2.png
    102
    119
    media_image2.png
    Greyscale
, wherein n is 0, classified in CPC C07D207 in the absence of any other heterocycles (i.e., when R is not a heterocycle) and is classified in C07D403 (and elsewhere depending on the heteroatoms present) when R is a heterocycle.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different molecular architecture (i.e., there is no common core structure shared) and are not capable of being used together.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a. 	the inventions have acquired a separate status in the art in view of their different classification as indicated above;
b. 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter (i.e., Invention I is a piperidine compound, while Invention II is pyrrolidine compound); and
c. 	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 




Election of Species
This application contains claims directed to the following patentably distinct species: 
Species Group I.	Compounds of formula (2), 
    PNG
    media_image1.png
    91
    102
    media_image1.png
    Greyscale
(see, for example, the compounds exemplified in the specification, such as 2Aa-001 (para. 85) or 2A-01 (para. 94).
Species Group II.	Compounds of formula (3), 
    PNG
    media_image2.png
    102
    119
    media_image2.png
    Greyscale
(for example, the compound wherein n is 0 and R is methyl is one species, the compound wherein n is 0 and R is ethyl is another species).
The species are independent or distinct because the species as claimed have a materially different design (i.e., molecular architecture), which results in each compound having different properties and utility.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species
from Species Group I if the Invention of Group I is elected 
OR 
from Species Group II if the Invention of Group II is elected 
for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. In order for Applicant’s election to be considered fully responsive to this requirement, the election must include the following:
a.	the structure of the elected species or patentably indistinct grouping of species 
b.	the location of the species (a) within the claims or (b) within the specification,
c.	a definition of all the structural variables (e.g. n is 1, R is formula (A), R1 is methyl, R2 is methyl), and
d.	the claims that read on the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a. 	the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) and
b. 	the inventions have acquired a separate status in the art in view of their different classification as previously noted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626